Bassett, C. J.
The survey offered in evidence is an original paper notwithstanding it is taken from the field notes of the surveyor, for those notes are only in nature of memoranda. The warrant etc., not being recorded, its validity is not impaired. The Act of Assembly did not design to affect the original warrant and survey, but intended to promote the convenience and security of those who held under such titles by creating and perpetuating in the county authentic documents by which their rights, might be ascertained and proved. It is admitted by the counsel for the plaintiff that application has been made to the office in Philadelphia for a copy of the return of survey; it is proved that *332a return was made; the draft offered in evidence must therefore be good as it is the only evidence which can be had. It is further to be observed that this is evidence to prove location, and the proofs of boundaries and location are not regulated with the same strictness which prevails in other cases.
Rodney, J., concurring, warrant and survey admitted in evidence.
The warrant and survey being admitted, Rhoades Shankland, formerly Deputy Surveyor of the county and son of the surveyor mentioned in the warrant, was produced as a witness on the part of the defendant. He said that the warrant was laid upon the 14 acres by his father with the assent and under the direction of William Lofland, who supposed that the land described in the warrant had been previously taken up under an older warrant and that the survey produced was the draft then made. Being examined as to the different kinds of warrants and the manner of locating them, he said that warrants were sometimes general for so much land in a hundred or in the county, sometimes special for a specific tract or parcel. If the warrant were general, it might be laid on any vacant land in the hundred or county. If it were special and the party could not find the land it described, he might lay it upon any vacant land in the county. That a general or special warrant, once located, though upon different lands from those described, was satisfied, though the quantity were less then the warrant called for. That the party paid for no more land than he took up and that nine shillings and no more was paid upon the grant of all warrants for any quantity of land not exceeding 100 acres. He said that his father and grandfather had been the Deputy Surveyors of the county and that he understood the practice as to warrants had always been as above stated.
There was no doubt in this cause that the warrant produced by the plaintiff was granted for the lands in the defendant’s possession. The defendant relied upon the Act of Limitations but principally upon the actual location of the warrant upon a different parcel of land.
And the jury gave a verdict for defendant.